            Case 3:20-mj-00176        Document 3       Filed 07/28/20     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
WILLIAM M. NARUS, CASB #243633
Assistant United States Attorney
William.Narus@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


                                                       3:20-mj-176
                                                      ______________________________
UNITED STATES OF AMERICA,
                                                      MOTION TO SEAL COMPLAINT AND
                v.                                    ARREST WARRANT AND RELATED
                                                      MATERIALS
EDWARD THOMAS SCHINZING,

                Defendant.                            UNDER SEAL


       The United States of America moves the Court for an order sealing the Criminal

Complaint, attachments thereto, the supporting Affidavit and attachments, the Arrest Warrant,

the return, this motion, and the resulting order because, as referenced in the Affidavit supporting

the Criminal Complaint and Arrest Warrant, disclosure of the Criminal Complaint documents at

this time may result in flight from prosecution, the destruction of or tampering with evidence,

intimidation of potential witnesses, and/or otherwise seriously jeopardize an investigation.


Motion to Seal Complaint and Arrest Warrant and Related                                        Page 1
Materials
                                                                                       Revised April 2018
               Case 3:20-mj-00176     Document 3       Filed 07/28/20      Page 2 of 2




        WHEREFORE, the government requests that this Motion, the Order, and the Criminal

Complaint, attachments thereto, and Affidavit for Complaint and Arrest Warrants for the

defendants described herein, be filed under seal, except for a copy to the Affiant and

investigating agency for their investigative needs.

        The government further requests that the government be authorized to provide copies of

the Criminal Complaint, attachments thereto, and Affidavit for Complaint and Arrest Warrants

and any further pleadings to attorneys for any defendants in this case as part of its discovery

obligations.

Dated: July 27, 2020                                  Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ William M. Narus
                                                      WILLIAM M. NARUS, CASB #243633
                                                      Assistant United States Attorney




Motion to Seal Complaint and Arrest Warrant and Related                                      Page 2
Materials
